Citation Nr: 0622047	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-28 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

5.  Whether the 30 percent rating for residuals of medial and 
lateral collateral ligament tears of the left knee was 
properly reduced to a 20 percent evaluation effective January 
1, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service, in the form of Active Duty 
for Training (ACDUTRA) from August 1980 until November 1980.  
He had additional ACDUTRA in 1989 and from August 11, 1991 
until August 16, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 2000, May 2002, October 2002 and July 
2003 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Indianapolis, Indiana.

It is observed that the June 2006 Appellant's Brief submitted 
by the veteran's accredited representative includes the issue 
of entitlement to service connection for Hepatitis C.  Such 
claim was raised by the veteran in April 2003.  The claim was 
denied by the RO in a July 2004 rating decision.  A notice of 
disagreement was received in August 2004 and a statement of 
the case (SOC) was issued in June 2005.  Supplemental 
statements of the case (SSOCs) were issued in July 2005 and 
January 2006.  However, a substantive appeal was never 
submitted.  As such, this issue is not for consideration in 
the instant appeal.


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
currently diagnosed Parkinson's disease was causally related 
to any period of active service.  

2.  Competent medical evidence has linked the veteran's 
currently diagnosed hearing loss to service.  

3.  Competent medical evidence has linked the veteran's 
currently diagnosed tinnitus to service.    

4.  Throughout the rating period on appeal, the veteran's 
right knee arthritis has been productive of complaints of 
pain; objectively, the evidence shows flexion to no worse 
than 90 degrees, with full extension and with objective pain 
on motion.  

5.  At the time of the reduction of the veteran's 30 percent 
disability evaluation for 
residuals of medial and lateral collateral ligament tears of 
the left knee in October 2002, the competent evidence of 
record failed to demonstrate clear improvement of that 
disability.


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5010-5260 (2005).

5. The reduction of the rating for the veteran's residuals of 
medial and lateral collateral ligament tears of the left knee 
was improper, and the requirements for restoration have been 
met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2001, May 2002, August 2003, August 2004, and July 
2005 letters from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the laws pertinent to 
disability ratings or effective dates.  However, because the 
instant decision denies the veteran's service connection 
claims, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is further noted that the July 2005 VCAA notice letter 
instructed the appellant to provide "any evidence in [his] 
possession that pertains" to his claim, as required under 38 
C.F.R. § 3.159(b)(1).  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Furthermore, documents associated with a 
disability determination of the Social Security 
Administration (SSA) are also of record.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, the Board notes that 
the veteran was not provided a VA examination with respect to 
his claim of entitlement to service connection for 
Parkinson's disease.  In this regard, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

Here, the evidence fails to reveal any complaints or 
treatment referable to Parkinson's disease during service.  
In fact, following the veteran's discharge from his second 
tour of active duty for training in August 1991, there is no 
mention of Parkinson's disease until 2005.  The claims file 
does reveal neurologic complaints from 1995 onward, but these 
were clearly attributable to cervical radiculopathy.  

Given the absence of in-service treatment and the lengthy gap 
between separation and the first diagnoses of Parkinson's 
disease, an examination is not found to be necessary under 
38 U.S.C.A. §5103A(d)(2).    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  



I.  Service connection- Parkinson's disease.

The veteran is claiming entitlement to service connection for 
Parkinson's disease.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2005).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes. 38 
C.F.R. § 3.6(c)(1) (2005).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

At the outset, it is noted that presumptive service 
connection is not applicable here because the veteran's 
active service was that of ACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, the 
Board will consider whether service connection is possible on 
a nonpresumptive basis.  

In the present case, VA clinical records dated in 2005 show 
diagnoses of Parkinson's disease.  A June 2005 outpatient 
report indicated that the veteran was taking Sinemet for that 
condition.  Based on the foregoing, a current disability is 
established and the first element of a service connection 
claim has been satisfied.  However, the remaining elements of 
a service connection claim have not been met, as will be 
explained below.  

Regarding in-service incurrence, the veteran had periods of 
ACDUTRA from August 14, 1980 until November 13, 1980 and from 
August 11, 1991 until August 16, 1991.  The records also 
reflect a period of ACDUTRA in 1989.  The Board has reviewed 
the medical records associated with those periods of active 
duty and finds no complaints or treatment for Parkinson's 
disease or any other neurologic disability.  However, this 
does not preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  However, the post-service evidence does 
not lead to the conclusion that the veteran's currently 
diagnosed Parkinson's disease was incurred during his active 
service, as will be explained below.  

The veteran was discharged from his last period of ACDUTRA in 
August 1991.  However, the evidence of record fails to show 
any complaints or treatment for Parkinson's disease until 
2005, 14 years later.  In the absence of demonstration of 
continuity of symptomatology since service, this is too 
remote from service to be reasonably related to service.  
Moreover, no competent evidence of record finds that the 
currently diagnosed Parkinson's disease is causally related 
to active service.  The veteran himself believes that such a 
relationship exists.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not establish that 
the veteran's currently diagnosed Parkinson's disease was 
incurred during active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II & III.  Service connection- hearing loss & tinnitus

The veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  At the outset, it is noted that 
presumptive service connection is not applicable here because 
the veteran's active service was that of ACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, the Board will consider whether service connection 
is possible on a nonpresumptive basis.  

Again, the first question for consideration in evaluating a 
service connection claim is whether the evidence demonstrates 
a current disability.  In this regard, the provisions of 
38 C.F.R. § 3.385 define "impaired hearing" for the 
purposes of applying the laws administered by VA.  That Code 
section states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In the present case, VA examination in September 2001 reveals 
the following audiometric findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
65
LEFT
15
5
5
45
50

The average puretone threshold for the right ear was 38.  The 
average puretone threshold for the left ear was 26.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both ears.    

Based on the September 2001 VA examination results described 
above, the veteran has impaired hearing for VA purposes.  
Moreover, that examination report also indicates that the 
veteran had tinnitus.  Therefore, a current disability is 
established as to both hearing loss and tinnitus and the 
first element of a service connection claim has been 
satisfied.  However, the remaining elements of a service 
connection claim have not been met, as will be explained 
below.  

Regarding in-service incurrence, the veteran had periods of 
ACDUTRA from August 14, 1980 until November 13, 1980, with 
additional ACDUTRA in 1989 and from August 1991 until August 
16, 1991.  The Board has reviewed the medical records 
associated with those periods of ACDUTRA and finds no 
complaints or treatment for hearing loss or tinnitus.  
Indeed, no audiometric findings are included in the veteran's 
service records.  However, this does not preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In a September 2001 opinion, it was held that it was at least 
as likely as not that the veteran's decreased hearing and 
tinnitus were related to his history of noise exposure in 
service.  In arriving at his conclusion, the VA examiner in 
September 2001 relied on the veteran's statements that he was 
exposed to small arms, mortar and heavy weapons noise 
throughout his service from 1980 to 1991.  In this regard, 
the Board acknowledges that the veteran's final report of 
separation and record of service reflects a military 
education of infantryman for 13 weeks in 1980.  His DD Form 
214 also reflects receipt of  sharpshooter marksmanship 
badge, rifle M-16, as well as an expert marksmanship badge 
for a .45 caliber pistol.   Although the absence of auditory 
deficiencies for an extended period after military service 
seems to suggest no linkage to military activity, the 
examiner nevertheless expressly traced the hearing loss and 
tinnitus to service.  This conclusion is not intrinsically 
unreasonable.  Moreover, it has not been rebutted by 
comparable expert opinion.



IV.  Increased rating- right knee arthritis

In a March 2000 rating decision, the veteran was awarded 
service connection for degenerative changes of the right 
knee.  A 10 percent rating was assigned, effective September 
20, 1999.  The veteran did not appeal that determination and 
it became final.  See 38 U.S.C.A. § 7105.  

On May 16, 2001, the RO received the veteran's claim for an 
increased rating for his right knee arthritis.  As such, the 
rating period on appeal is from May 16, 2000, one year prior 
to the date of receipt of the reopened increased rating 
claims.  See 38 C.F.R. § 3.400(o)(2).

Throughout the rating period on appeal, the veteran is in 
receipt of a 10 percent evaluation for his right knee 
arthritis.  He is rated pursuant to Diagnostic Code 5010-
5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in September 2001 
revealed right knee flexion to 130 degrees.  The veteran had 
right knee extension to 0 degrees.  VA examination in 
February 2005 showed a range of motion from 0 to 90 degrees.  

The range of motion findings detailed above do not support a 
compensable evaluation for either flexion or extension of the 
right knee.  However, the Board notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In the present case, the September 2001 VA 
examination report contained complaints of significant right 
knee pain.  Such report also showed medial and lateral joint 
line tenderness.  The February 2005 VA examination revealed 
that the veteran wore a right knee brace and experienced 
aching pain in that knee.  He stated that he took Vicodin for 
his pain.  Objectively, there was patellofemoral crepitus and 
flexion caused significant pain.  

While considering the complaints and findings of pain, as 
detailed above, the Board nevertheless finds that the 
veteran's disability picture is most nearly approximated by 
the currently assigned 10 percent evaluation and that the 
next-higher 20 percent rating does not as accurately reflect 
his symptomatology.  In reaching this conclusion, the Board 
observes that, despite the objectively verified pain, the 
evidence did not demonstrate significant additional 
limitation of function.  Indeed, as noted in the February 
2005 VA examination report, there was no further decrease in 
range of motion with repetition.  Given this, and considering 
that the veteran's 90 degrees of right knee flexion is still 
significantly greater than 60 degrees commensurate with even 
a noncompensable evaluation, Diagnostic Codes 5260 and 5261 
do not serve as a basis for an increased rating here.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, x-rays taken in associated with the 
veteran's September 2001 and February 2005 VA examinations 
both show degenerative arthritis of the right knee.  However, 
in the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate because the competent evidence 
fails to establish subluxation or lateral instability of the 
right knee.  For example, VA examination in October 1999 
revealed negative Lachman's and McMurray's tests, as well as 
negative varus/valgus strain.  Drawer sign was also negative.  
Although this examination occurred prior to the rating period 
on appeal, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, consideration of the 
October 1999 VA examination is appropriate, as it is found to 
shed additional light on the veteran's disability picture as 
it relates to the rating period on appeal.

In determining that the objective evidence of record fails to 
demonstrate right knee subluxation or lateral instability, 
the Board has also relied on a VA examination dated in 
September 2001.  At that time, the veteran had a negative 
patellar shrug.  Upon subsequent VA examination in February 
2005, stability examinations were normal, although the 
examiner commented that such tests were hard to evaluate due 
to pain and tightness in the veteran's quadriceps and 
hamstrings.  

Based on the foregoing, the evidence of record does not 
demonstrate right knee subluxation or lateral instability 
and, as such, a separate rating under Diagnostic Code 5257 is 
not for application.  

In conclusion, the evidence reveals that the veteran's right 
knee arthritis is manifested by symptoms consistent with the 
currently assigned 10 percent rating under Diagnostic Code 
5010-5260.  There is no basis for assignment of an increased 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

V.  Whether the 30 percent rating for residuals of medial and 
lateral collateral ligament tears of the left knee was 
properly reduced to a 20 percent evaluation effective January 
1, 2003.  

The RO initially awarded service connection for postoperative 
residuals of medial collateral ligament and medial meniscus 
tears of the left knee in a November 1994 rating decision.  
At that time, a 10 percent rating was assigned.  That rating 
was subsequently increased to 20 percent in a December 1997 
rating decision.  The increase was effective July 13, 1995.  
Then, in a July 1999 rating action, the disability evaluation 
was increased to 30 percent, effective October 27, 1998.  

Next, in a May 2002 rating decision, the RO proposed to 
reduce the veteran's disability evaluation for residuals of 
medial and lateral collateral ligament tears of the left knee 
to 20 percent, based on the objective findings noted in the 
veteran's most recent VA examination performed in September 
2001.  

The Board notes that, before an evaluation for a service-
connected disability may be reduced or discontinued, the 
procedural requirements of 38 C.F.R. § 3.105(e) must be 
satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that 
a rating proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for 
the action.  Additionally, the RO must advise the veteran of 
the proposed rating reduction or discontinuance and afford 60 
days in which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60-day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

In the present case, the veteran was sent a notice letter 
dated in June 2002.  Such communication fully detailed the 
proposal to reduce his disability evaluation and apprised him 
that he had 60 days to submit additional evidence to show 
that a reduction was not appropriate.  No evidence was 
submitted in response to such notice, and the reduction was 
implemented in an October 2002 rating decision, effective 
January 1, 2003.  

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. 
§ 3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the May 2002 rating decision is not deemed 
improper on the basis of deficient notice.  

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the veteran's 30 percent rating, reduced 
to 20 percent in the May 2002 determination on appeal, had 
been in effect for less than 5 years.  As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

In considering the history of the veteran's left knee 
disability, the Board notes that the 30 percent rating which 
the veteran seeks to have restored was awarded based on a 
November 1998 VA examination. Such examination revealed left 
knee range of motion from 5 to 100 degrees, with complaints 
of pain from 75 to 100 degrees.  There was also moderate 
weakness of the regional muscle groups.  Further VA 
examination in October 1999 revealed complaints of 
intermittent left knee pain that occurred at least once or 
twice daily.  Such pain increased with cold weather and also 
with activity.  The veteran treated such pain with medication 
and heat.  Objectively, the veteran had a mild antalgic gait 
favoring the left knee.  There was mild tenderness to 
palpation along the anterior knee.  The patellar grind test 
was positive and there was some patellofemoral crepitus.  He 
had negative varus/valgus strain and a negative McMurray's 
test.  Lachman's examination was difficult due to hesitation 
but the examiner believed that the left anterior cruciate 
ligament was deficient.  The veteran's left knee range of 
motion at that time was from 0 to 125 degrees.  Muscle 
strength was 5/5 in both legs. 

The September 2001 VA examination that was the basis for the 
rating reduction indicated complaints of left knee popping, 
catching and instability.  The veteran's pain complaints were 
limited to the right knee.  Objective findings showed left 
knee range of motion from 0 to 130 degrees.  That examination 
also showed mildly increased tenderness with loading of the 
left.  There was also medial and lateral joint line 
tenderness.  

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's October 2002 rating 
action reducing the veteran's disability evaluation for 
residuals of medial and lateral collateral ligament tears of 
the left knee from 30 percent to 20 percent did not meet even 
the lessened regulatory standards of 38 C.F.R. § 3.344 and is 
therefore improper.  Specifically, the Board does not find 
that the objective evidence demonstrates that an improvement 
in a disability has actually occurred.  See Brown, 5 Vet. 
App. at 421. 

In the October 2002 RO action implementing the rating 
reduction, it was noted that VA examination in September 2001 
contained no evidence of subluxation or lateral instability 
of the knee.  On such basis, the rating was reduced.  
However, it does not appear that the traditional tests for 
knee stability, such as Lachman's and McMurray's were 
performed.  In fact, no instability testing was performed at 
the November 1998 VA examination which served as the basis 
for the 30 percent rating in the first place.  An interceding 
VA examination in October 1999 did reveal negative 
varus/valgus strain and a negative McMurray's test.  However, 
the veteran had a positive patellar grind test and Lachman's 
test was difficult.  The examiner stated that the veteran had 
a deficient left anterior cruciate ligament.

In sum, of the 3 examinations conducted since the veteran's 
30 percent rating took effect, only one contains findings 
pertinent to left knee instability.  Under such 
circumstances, it is not possible to find any improvement in 
the veteran's left knee disability.  In so finding, the Board 
acknowledges that the left knee stability findings contained 
in the October 1999 VA examination do not appear to warrant a 
30 percent evaluation under Diagnostic Code 5257.  However, 
the propriety of that rating assignment, awarded by the RO in 
July 1999, is not for consideration in this appeal.  Rather, 
the sole question at issue is whether the requirements for a 
reduction of a disability evaluation have been satisfied.  
Because the evidence does not clearly indicate any 
improvement with respect to the instability of the veteran's 
left knee, the reduction was improper and the 30 percent 
evaluation must be restored.  


ORDER

Service connection for Parkinson's disease is denied.  

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to a rating in excess of 10 percent for right 
knee arthritis is denied.

Effective January 1, 2003, restoration of a 30 percent rating 
for residuals of medial and lateral collateral ligament tears 
of the left knee is granted, subject to governing criteria 
applicable to the payment of monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


